Case 5:19-cv-11054-JEL-APP ECF No. 10 filed 07/07/20   PageID.447   Page 1 of 16




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

Burrell Clark,

            Petitioner,                Case No. 5:19-cv-11054

v.                                     Judith E. Levy
                                       United States District Judge
Pat Warren,
                                       Mag. Judge Anthony P. Patti
          Respondent.
________________________________/

       MEMORANDUM OPINION AND ORDER GRANTING
       RESPONDENT’S MOTION TO DISMISS [6], DENYING
       PETITIONER’S MOTION TO DENY THE MOTION TO
      DISMISS [8], DISMISSING THE HABEAS PETITION [1],
        DENYING A CERTIFICATE OF APPEALABILITY,
     AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS

      Petitioner Burrell Clark, a state prisoner at the Macomb

Correctional Facility in Lenox Township, Michigan, filed a pro se petition

for the writ of habeas corpus under 28 U.S.C. § 2254. (ECF No. 1).

Petitioner is challenging his plea-based convictions for second-degree

murder, assault with intent to commit murder, and possession of a

firearm during the commission of a felony (“felony firearm”). In his

petition and supporting brief, he raises three claims about his former

attorneys and the scoring of the Michigan sentencing guidelines.
Case 5:19-cv-11054-JEL-APP ECF No. 10 filed 07/07/20   PageID.448   Page 2 of 16




      Respondent Pat Warren filed a motion to dismiss the habeas

petition as untimely. (ECF No. 6). Petitioner then filed a motion to deny

Respondent’s motion. (ECF No. 8). For the reasons given below, the Court

will grant Respondent’s motion, deny Petitioner’s motion, and dismiss

the habeas petition with prejudice.

      I. Background

      Petitioner was charged in Wayne County, Michigan with one count

of first-degree (premeditated) murder, two counts of assault with intent

to commit murder, one count of felon in possession of a firearm, and one

count of felony-firearm. On May 29, 2009, Petitioner pleaded guilty to

second-degree murder, Mich. Comp. Laws § 750.317, one count of assault

with intent to commit murder, Mich. Comp. Laws § 750.83, and one count

of felony-firearm, Mich. Comp. Laws § 750.227b.

      In exchange for the guilty plea, the prosecutor dismissed the first-

degree murder charge, one count of assault with intent to commit

murder, the felon-in-possession charge, and a notice charging Petitioner

with being a habitual offender. In addition, the parties agreed to a

sentence of twenty-three to forty years in prison for the murder




                                      2
Case 5:19-cv-11054-JEL-APP ECF No. 10 filed 07/07/20   PageID.449   Page 3 of 16




conviction, ten to twenty years in prison for the assault conviction, and

two years for the felony-firearm conviction.

      On June 19, 2009, the trial court sentenced Petitioner pursuant to

the parties’ plea and sentencing agreement. The court ordered Petitioner

to serve twenty-three to forty years in prison for the murder conviction,

a concurrent sentence of ten to twenty years in prison for the assault

conviction, and a consecutive term of two years in prison for the felony-

firearm conviction. Petitioner did not pursue a direct appeal from his

convictions or sentences, and on June 19, 2010, the one-year deadline for

filing an application for leave to appeal expired.

      Years later, on May 24, 2016, Petitioner filed a pro se motion for

relief from judgment in the state trial court. He argued that he was

entitled to re-sentencing under People v. Lockridge, 498 Mich. 358 (2015),

because offense variable six of the Michigan sentencing guidelines was

scored on facts that he did not admit and that were not proved beyond a

reasonable doubt. The state trial court denied Petitioner’s motion

because Lockridge was not applicable to his case, given his sentencing

agreement, and because Petitioner had failed to demonstrate actual

prejudice from the claimed error by showing that his sentence was


                                      3
Case 5:19-cv-11054-JEL-APP ECF No. 10 filed 07/07/20   PageID.450   Page 4 of 16




invalid. See People v. Clark, No. 09-006214-01-FC (Wayne Cty. Cir. Ct.

Aug. 11, 2016).

      Petitioner appealed the trial court’s decision on his post-conviction

motion, but the Michigan Court of Appeals dismissed his appeal because

it was untimely. See People v. Clark, No. 337839 (Mich. Ct. App. May 16,

2017). Petitioner applied for leave to appeal in the Michigan Supreme

Court, which denied his application on May 29, 2018, because it was not

persuaded to review the issues. See People v. Clark, 501 Mich. 1080

(2018).

      On April 8, 2019, Petitioner signed his habeas corpus petition and

allegedly placed the petition in the prison mailing system. His grounds

for relief are that: (1) he is entitled to re-sentencing due to a retroactive

change in the law and an inaccurate score for offense variable six of the

state sentencing guidelines; (2) his trial attorney (a) allowed the

sentencing guidelines to be mis-scored and (b) provided ineffective

assistance during plea negotiations; and (3) his appellate attorney gave

him bad advice and led him to believe that he had no grounds for appeal.

(ECF No. 1, PageID.6–7, 9.)




                                      4
Case 5:19-cv-11054-JEL-APP ECF No. 10 filed 07/07/20   PageID.451   Page 5 of 16




      Respondent asserts in a motion to dismiss the petition that

Petitioner did not comply with the one-year statute of limitations for

habeas petitions. (ECF No. 6.) Petitioner replies that he is entitled to

statutory and equitable tolling of the limitations period due to his

impaired mental state following his convictions. (ECF No. 8.)

      II. Analysis

            A. The Statute of Limitations

      This case is governed by the Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA), because Petitioner filed his petition after

AEDPA was enacted in 1996. Barker v. Yukins, 199 F.3d 867, 871 (6th

Cir. 1999). AEDPA established a one-year period of limitation for state

prisoners to file a federal application for the writ of habeas corpus. Wall

v. Kholi, 562 U.S. 545, 550 (2011) (citing 28 U.S.C. § 2244(d)(1)). The

limitations period runs from the latest of the following four dates:

      (A) the date on which the judgment became final by the
      conclusion of direct review or the expiration of the time for
      seeking such review;

      (B) the date on which the impediment to filing an application
      created by State action in violation of the Constitution or laws
      of the United States is removed, if the applicant was
      prevented from filing by such State action;


                                      5
Case 5:19-cv-11054-JEL-APP ECF No. 10 filed 07/07/20   PageID.452   Page 6 of 16




      (C) the date on which the constitutional right asserted was
      initially recognized by the Supreme Court, if the right has
      been newly recognized by the Supreme Court and made
      retroactively applicable to cases on collateral review; or

      (D) the date on which the factual predicate of the claim or
      claims presented could have been discovered through the
      exercise of due diligence.

28 U.S.C. § 2244(d)(1)(A)-(D). “The limitation period is tolled, however,

during the pendency of ‘a properly filed application for State post-

conviction or other collateral review with respect to the pertinent

judgment or claim.’” Kholi, 562 U.S. at 550-51 (quoting 28 U.S.C. §

2244(d)(2)).

            B. Application

      Under 28 U.S.C. §§ 2244(d)(1)(A), “direct review” concludes when

the availability of direct appeal to the state courts and to the United

States Supreme Court has been exhausted. Jimenez v. Quarterman, 555

U.S. 113, 119 (2009).

      For petitioners who pursue direct review all the way to [the
      Supreme] Court, the judgment becomes final at the
      “conclusion of direct review”—when [the Supreme] Court
      affirms a conviction on the merits or denies a petition for
      certiorari. For all other petitioners, the judgment becomes
      final at the “expiration of the time for seeking such review”—



                                      6
Case 5:19-cv-11054-JEL-APP ECF No. 10 filed 07/07/20       PageID.453    Page 7 of 16




        when the time for pursuing direct review in [the Supreme]
        Court, or in state court, expires.

Gonzalez v. Thaler, 565 U.S. 134, 150 (2012). A petition for the writ of

certiorari to review a judgment entered by a state court of last resort

must be filed within ninety days of entry of the judgment. Sup. Ct. R.

13.1.

        Petitioner had one year from his sentencing date of June 19, 2009,

to file an application for leave to appeal in the Michigan Court of Appeals.

See Michigan Court Rule 7.205(G)(3)(a) and the Staff Comment to the

June 2011 Amendment.1 However, he did not pursue a direct appeal from

his convictions and sentences. Therefore, his convictions became final on

June 19, 2010, one year after he was sentenced. The statute of limitations

began to run on the following day. It expired one year later, on June 19,

2011, because Petitioner took no action in his case while the limitations

period was running.




        1Rule 7.205(G)(3)(a) currently states that an application for leave to appeal
may not be granted if the application was filed more than six months after entry of a
final judgment or other order that could have been the subject of an appeal of right.
However, in 2009 when Petitioner was sentenced, the appeal period was twelve
months. See the Staff Comment to the June 2011 Amendment to Rule 7.205.


                                         7
Case 5:19-cv-11054-JEL-APP ECF No. 10 filed 07/07/20        PageID.454    Page 8 of 16




      On May 24, 2016, Petitioner filed a motion for relief from judgment

in the state trial court.2 The state trial court denied his motion, the

Michigan Court of Appeals dismissed his appeal from that decision, and

on May 29, 2018, the Michigan Supreme Court denied leave to appeal.

This concluded the state courts’ collateral review of Petitioner’s

convictions and sentence, but the filing of the motion for relief from

judgment and subsequent appeals did not revive the limitations period

or restart the limitations clock at zero. Vroman v. Brigano, 346 F.3d 598,

602 (6th Cir. 2003) (quoting Rashid v. Khulmann, 991 F. Supp. 254, 259

(S.D. N.Y. 1998)).

       Petitioner signed his habeas corpus petition on April 8, 2019, and

he alleges that he provided his petition to prison officials for mailing to

the Court on the same day. Accordingly, the Court considers the petition

filed on April 8, 2019. See Keeling v. Warden, Lebanon Corr. Inst., 673

F.3d 452, 456 (6th Cir. 2012) (stating that a federal habeas petition “is


      2 Petitioner and Respondent contend that Petitioner filed his post-conviction
motion on May 10, 2016, apparently because that is the date on which Petitioner
signed his motion. The state trial court’s register of actions, however, indicates that
the motion was filed on May 24, 2016. (See ECF No. 7-1, PageID.144.) It is
unnecessary to decide whether Petitioner filed his post-conviction motion on May 10,
2016, or on May 24, 2016, because the difference of fourteen days makes no difference
to the Court’s analysis.

                                          8
Case 5:19-cv-11054-JEL-APP ECF No. 10 filed 07/07/20   PageID.455   Page 9 of 16




considered filed when the prisoner provides the petition to prison officials

for filing”). Because the statute of limitations expired on June 19, 2011,

the habeas petition is untimely.

            C. Equitable Tolling

      In his motion to deny Respondent’s motion for dismissal of his

habeas petition, Petitioner urges the Court to equitably toll the

limitations period. “The doctrine of equitable tolling allows courts to toll

a statute of limitations when ‘a litigant’s failure to meet a legally-

mandated deadline unavoidably arose from circumstances beyond that

litigant’s control.’” Robertson v. Simpson, 624 F.3d 781, 783 (6th Cir.

2010) (quoting Graham-Humphreys v. Memphis Brooks Museum of Art,

Inc., 209 F.3d 552, 560–61 (6th Cir. 2000)).

      The Supreme Court has held that AEDPA’s statutory limitations

period “is subject to equitable tolling in appropriate cases,” Holland v.

Florida, 560 U.S. 631, 645 (2010). The Supreme Court has also “made

clear that a ‘petitioner’ is ‘entitled to equitable tolling’ only if he shows

‘(1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way’ and prevented timely




                                      9
Case 5:19-cv-11054-JEL-APP ECF No. 10 filed 07/07/20   PageID.456   Page 10 of 16




filing.” Holland, 560 U.S. at 649 (quoting Pace v. DiGuglielmo, 544 U.S.

408, 418 (2005)).

      Petitioner claims that, due to his impaired mental state and use of

six psychotropic drugs following his convictions and arrival in prison, he

was incapable of meeting the statutory limitations period. (ECF No. 8,

PageID.417–18, 421.) Petitioner correctly points out that “a petitioner’s

mental incompetence, which prevents the timely filing of a habeas

petition, is an extraordinary circumstance that may equitably toll

AEDPA’s one-year statute of limitations.” Ata v. Scutt, 662 F.3d 736, 742

(6th Cir. 2011). Nevertheless, “mental incompetency is not a per se reason

to toll the statute of limitations.” Kitchen v. Bauman, 629 F. App’x 743,

747 (6th Cir. 2015).

      To obtain equitable tolling of AEDPA’s statute of limitations
      on the basis of mental incompetence, a petitioner must
      demonstrate that (1) he is mentally incompetent and (2) his
      mental incompetence caused his failure to comply with
      AEDPA’s statute of limitations. In short, a blanket assertion
      of mental incompetence is insufficient to toll the statute of
      limitations. Rather, a causal link between the mental
      condition and untimely filing is required.

Ata, 662 F.3d at 742; see also Price v. Lewis, 119 F. App’x 725, 726 (6th

Cir. 2005) (stating that “[i]llness—mental or physical—tolls a statute of


                                      10
Case 5:19-cv-11054-JEL-APP ECF No. 10 filed 07/07/20   PageID.457   Page 11 of 16




limitations only if it actually prevents the sufferer from pursuing his

legal rights during the limitations period.”)

      Petitioner submitted medical records that show he was taking

psychotropic drugs for bipolar disorder and schizophrenia when he

entered prison on or about June 25, 2009. (ECF No. 9, PageID.433–34.)

During a psychiatric assessment in prison on July 9, 2009, he described

visual and auditory hallucinations to his interviewer. (Id., PageID.434–

35.) At a subsequent psychiatric examination on July 15, 2009, the

examiner stated that Petitioner had chronic paranoid schizophrenia, and

that additional treatment, including one more medication, was required

to diminish Petitioner’s auditory hallucinations and paranoid thinking.

(Id., Page ID. 436–37.)

      Finally, during a medication review by a medical doctor on October

14, 2009, Petitioner apparently reported that his sleep and appetite were

fine and that the voices and mood swings he previously experienced had

decreased. The doctor described Petitioner as alert, oriented, compliant

with his medications, and doing fine. (Id., PageID.444–45.)

      Although Petitioner’s medical records indicate that he has a history

of mental illness, “mental illness is not the same as mental


                                      11
Case 5:19-cv-11054-JEL-APP ECF No. 10 filed 07/07/20   PageID.458   Page 12 of 16




incompetence,” Watkins v. Deangelo-Kipp, 854 F.3d 846, 852 (6th Cir.

2017), and Petitioner was found competent to stand trial three months

before he pleaded guilty. (ECF No. 7-1, PageID.143.)

       Although he states that the psychotropic drugs rendered him

incapable of intelligent thought for years (ECF No. 8, PageID.425), the

medical report from October 14, 2009, indicates that the medications

were helping him. Petitioner has not submitted any additional medical

records or provided the Court with any evidence of his mental health

status from June 19, 2010, to June 19, 2011, when statute of limitations

was running. He also has not set forth a date or time frame when he

became capable of intelligent thought.

      Petitioner has failed to demonstrate that he was incapable of

complying with the statute of limitations during the period of his alleged

mental incapacity. He also has not demonstrated that he was diligent in

pursuing his claims. Accordingly, the Court declines to equitably toll the

limitations period.

            D. Delayed Start to the Limitations Period

      Petitioner alleges in his first ground for relief that he is entitled to

re-sentencing due to a retroactive change in the law. This claim appears


                                      12
Case 5:19-cv-11054-JEL-APP ECF No. 10 filed 07/07/20   PageID.459   Page 13 of 16




to be based on the Michigan Supreme Court’s decision in Lockridge. The

state supreme court concluded in Lockridge

      that the rule from Apprendi v. New Jersey, 530 U.S. 466, 120
      S.Ct. 2348, 147 L.Ed.2d 435 (2000), as extended by Alleyne v.
      United States, 570 U.S. ––––, 133 S.Ct. 2151, 186 L.Ed.2d 314
      (2013), applies to Michigan’s sentencing guidelines and
      renders them constitutionally deficient. That deficiency is the
      extent to which the guidelines require judicial fact-finding
      beyond facts admitted by the defendant or found by the jury
      to score offense variables (OVs) that mandatorily increase the
      floor of the guidelines minimum sentence range, i.e., the
      “mandatory minimum” sentence under Alleyne.

Lockridge, 498 Mich. at 364.

      Stated differently, “to the extent that [offense variables] scored on

the basis of facts not admitted by the defendant or necessarily found by

the jury verdict increase the floor of the guidelines range, i.e., the

defendant’s ‘mandatory minimum’ sentence, that procedure violates the

Sixth Amendment.” Id. at 373–74. The Court understands Petitioner to

be alleging that Lockridge is a retroactive change in the law and because

offense variable six of the Michigan sentencing guidelines was scored on

the basis of facts that he did not admit and that were not proved beyond

a reasonable doubt, he is entitled to lower sentencing guidelines and a

decreased sentence.


                                      13
Case 5:19-cv-11054-JEL-APP ECF No. 10 filed 07/07/20   PageID.460   Page 14 of 16




      To the extent Petitioner is claiming that the limitations period did

not begin to run until July 29, 2015, when the Michigan Supreme Court

issued its decision in Lockridge, his argument fails. Even if the statute of

limitations did not begin to run until July 29, 2015, Petitioner waited

over nine months from July 29, 2015, to file his motion for relief from

judgment in state court. Then, after the state courts concluded their

review of his sentencing claim on May 29, 2018, Petitioner waited

another ten months to file this habeas petition.

      Thus, the statute of limitations had been running for approximately

nineteen months if July 29, 2015 is used as the start of the limitations

petition and if the limitations period were tolled for the time that

Petitioner was pursuing state collateral remedies for his sentencing

claim. Because this is more than a year, the habeas petition is untimely

even if the statute of limitations began to run on July 29, 2015, when

Lockridge was decided.

            E. Actual Innocence

      A prisoner’s innocence can serve as a basis for equitably tolling the

AEDPA’s limitations period. The Supreme Court has stated that actual

innocence, if proved, serves as a gateway through which a habeas


                                      14
Case 5:19-cv-11054-JEL-APP ECF No. 10 filed 07/07/20   PageID.461   Page 15 of 16




petitioner may pass when the impediment to considering the merits of

his constitutional claims is the expiration of the statute of limitations.

See McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). But Petitioner does

not claim to be innocent. Instead, he stated in his state-court motion for

relief from judgment that he did not wish to withdraw his guilty plea and

that he took full responsibility for his crime. (ECF No. 7-6, PageID.268.)

      AEDPA’s time limitations apply when no allegation of actual

innocence is made. Perkins, 560 U.S. at 394. Petitioner, therefore, is not

entitled to pass through the actual-innocence gateway and have his

claims heard on the merits.

      III. Conclusion and Order

      Petitioner’s habeas petition is time-barred, and he is not entitled to

equitable tolling of the limitations period or a delayed start to the

limitations period. “Absent compelling equitable considerations, a court

should not extend limitations by even a single day.” Graham-Humphreys,

209 F.3d at 561.

      Accordingly,

      IT IS ORDERED that Respondent’s motion to dismiss the habeas

petition (ECF No. 6) is GRANTED.


                                      15
Case 5:19-cv-11054-JEL-APP ECF No. 10 filed 07/07/20   PageID.462   Page 16 of 16




      IT IS FURTHER ORDERED that Petitioner’s motion to deny

Respondent’s motion for dismissal (ECF No. 8) is DENIED, and the

habeas petition (ECF No. 1) is DISMISSED with prejudice.

      IT IS FURTHER ORDERED that a certificate of appealability is

DENIED because reasonable jurists would not find it debatable whether

the Court’s procedural ruling is correct or whether the petition states a

valid claim of the denial of a constitutional right. Slack v. McDaniel, 529

U.S. 473, 484 (2000).

      IT IS FURTHER ORDERED that Petitioner may not proceed in

forma pauperis if he appeals this decision because an appeal could not be

taken in good faith. 28 U.S.C. § 1915(a)(3).

Dated: July 7, 2020                        s/Judith E. Levy
     Ann Arbor, Michigan                   JUDITH E. LEVY
                                           United States District Judge


                      CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on July 7, 2020.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager


                                      16
